                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

COLBY D. DURST,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:20-cv-01257-RLW
                                                 )
MISSOURI DEPARTMENT OF                           )
CORRECTIONS WESTERN RECEPTION                    )
DIAGNOSTICS CORRECTIONAL                         )
CENTER, et al.,                                  )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of the civil complaint filed by self-

represented litigant Colby D. Durst pursuant to 28 U.S.C. § 1915. (Docket No. 1). For the reasons

discussed below, the Court will transfer this action to the United States District Court for the

Western District of Missouri.

                                           Background

       Plaintiff is a self-represented litigant currently incarcerated at the Farmington Correctional

Center in Farmington, Missouri. He brings this civil action pursuant to 42 U.S.C. § 1983. His

complaint names the Missouri Department of Corrections Western Reception Diagnostics

Correctional Center (WRDCC) and Correctional Officer Unknown Karlin as defendants. Karlin is

alleged to be an employee of the WRDCC and is sued in his official capacity only. (Docket No. 1

at 3). In the complaint, plaintiff alleges that the WRDCC failed to keep him safe from harm by not

following the written lay-ins from the healthcare provider. (Docket No. 1 at 4). He further accuses

Officer Karlin of failing to keep him from falling down the stairs while at WRDCC. (Docket No.




            Case 4:20-cv-00802-FJG Document 5 Filed 09/17/20 Page 1 of 3
1 at 5). Along with the complaint, plaintiff has also filed a motion for leave to proceed in forma

pauperis and a motion for appointment of counsel. (Docket No. 2; Docket No. 3).

                                              Discussion

        Plaintiff is a self-represented litigant who brings this civil action pursuant to 42 U.S.C. §

1983, alleging that the WRDCC has not followed his medical lay-ins, and that Officer Karlin

allowed him fall down the steps. However, plaintiff has not properly alleged venue in this Court.

Venue over civil actions properly lies only in:

               (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;
               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated; or (3) if there is
               no district in which an action may otherwise be brought as provided
               in this section, any judicial district in which any defendant is subject
               to the court's personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). If venue is improper, the Court must either dismiss the action or, in the

interest of justice, transfer the action to the proper district. 28 U.S.C. § 1406(a).

       In the instant action venue properly lies in the Western District of Missouri. Plaintiffs

allegations concern incidents that took place at the WRDCC, which is located in St. Joseph,

Missouri. St. Joseph is in Buchanan County, which is part of the St. Joseph Division of the Western

District. See 28 U.S.C. § 105(b)(3). Thus, the events giving rise to the complaint occurred in the

Western District. Furthermore, there is no indication that Officer Karlin lives in the Eastern District

of Missouri, nor is there any indication that any part of plaintiffs case took place here. Venue is

therefore improper in this Court.

        As noted above, if venue is improper, the Court can either dismiss the action or transfer the

action to the proper district. Because plaintiff is a self-represented litigant, this action will be

transferred to the United States District Court for the Western District of Missouri. Plaintiffs


                                                   2

          Case 4:20-cv-00802-FJG Document 5 Filed 09/17/20 Page 2 of 3
motion for leave to proceed in forma pauperis and his motion for appointment of counsel will

remain pending for review by the Western District.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall transfer this case to the United

States District Court for the Western District of Missouri. See 28 U.S.C. § 1406(a).

       Dated this.Lrly       of~                         , 2020




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                 3

          Case 4:20-cv-00802-FJG Document 5 Filed 09/17/20 Page 3 of 3
